Exhibit 10.20














WHITNEY HOLDING CORPORATION


DEFERRED COMPENSATION PLAN




As Amended and Restated Effective as of January 1, 2008










--------------------------------------------------------------------------------



WHITNEY HOLDING CORPORATION
DEFERRED COMPENSATION PLAN


TABLE OF CONTENTS




ARTICLE I PURPOSE
 1
ARTICLE II DEFINITIONS
 1
2.1
Beneficiary
1
2.2
Benefit Commencement Date
1
2.3
Bonus
2
2.4
Change in Control
2
2.5
Class Year
2
2.6
Compensation
2
2.7
Deferral Election
3
2.8
Deferred Benefit Account
3
2.9
Determination Date
3
2.10
Disabled or Disability
3
2.11
Employer
3
2.12
Employer Contributions
3
2.13
Enrollment Period
3
2.14
Financial Hardship
3
2.15
Grandfathered Account
3
2.16
Interest Earnings Rate
4
2.17
On-Line Enrollment
4
2.18
Participant
4
2.19
Plan Committee
4
2.20
Plan Year
4
2.21
Retirement Date
4
2.22
Savings Plus Plan
4
2.23
Specified Employee
4
2.24
Termination of Employment
4
2.25
Unforeseeable Emergency
4
2.26
Other Definitions
5
ARTICLE III ELIGIBILITY AND PARTICIPATION
5
3.1
Conditions of Eligibility
5
3.2
Participation
5
3.3
No Effect on Other Benefits
5
ARTICLE IV COMPENSATION DEFERRALS AND OTHER CONTRIBUTIONS
5
4.1
Limitations on Compensation Deferrals
5
4.2
Deferral of Compensation or Bonus
5
4.3
Employer Contributions
6


 


           

- i -

--------------------------------------------------------------------------------



4.4
Deferred Benefit Accounts
6
ARTICLE V MAINTENANCE OF DEFERRED BENEFIT ACCOUNTS
7
5.1
Status of Accounts
7
5.2
Investment Policy
7
5.3
Investment of Accounts
7
5.4
Interest Earnings Rate
8
5.5
Liability for Deferred Benefit Account
8
5.6
Valuation of Accounts
8
5.7
Valuation Notice
9
ARTICLE VI RETIREMENT BENEFITS
9
6.1
Special Definitions
9
6.2
Time of Payment
9
6.3
Disability Benefit
9
6.4
Special Payment Election Rules
10
6.5
Determination of Retirement Benefit
10
6.6
Form of Retirement Benefit
10
6.7
Cash Out of Small Benefits
11
ARTICLE VII DEATH BENEFITS
11
7.1
Special Definition
11
7.2
Participant's Death Before Benefit Commencement Date
11
7.3
Participant's Death After Benefit Commencement Date
11
7.4
Death of Beneficiary
11
7.5
Single-Sum Payment
12
ARTICLE VIII HARDSHIP AND OTHER BENEFITS
12
8.1
Withdrawals on Account of Financial Hardship or Unforeseeable Emergency
12
8.2
Benefit Payable on Termination for Cause
13
8.3
Early Payments
14
ARTICLE IX PLAN ADMINISTRATION
14
9.1
Powers
14
9.2
Payments
14
9.3
Delegation of Administrative Authority
14
ARTICLE X PARTICIPANTS' RIGHTS
15
10.1
Spendthrift Provision
15
10.2
Plan Not an Employment Agreement
15
10.3
Offset
15
10.4
Obligation for Benefit Payments
15
10.5
Taxes
15
10.6
Employer's Protection
15
ARTICLE XI MISCELLANEOUS
16
11.1
Termination of Plan
16



           

- ii -

--------------------------------------------------------------------------------



11.2
Funding
16
11.3
Change in Control
17
11.4
Inurement
17
11.5
Amendments and Modifications
17
11.6
Governing Law
17




           

- iii -

--------------------------------------------------------------------------------



WHITNEY HOLDING CORPORATION
DEFERRED COMPENSATION PLAN




This Whitney Holding Corporation Deferred Compensation Plan (the "Plan") is
adopted by Whitney Holding Corporation, a corporation organized and existing
under the laws of the State of Louisiana, and shall be first effective as of the
date of its adoption by the Compensation Committee of the Board of
Directors.  The Plan was subsequently last amended and restated effective as of
January 1, 2008 in order to comply with Section 409A of the Internal Revenue
Code of 1986, as amended, and any ambiguity hereunder shall be interpreted in
such a way as to comply, to the extent necessary, with Section 409A of the Code
and the regulations thereunder.


 
 
ARTICLE I
 
 
PURPOSE
 
This Plan is intended to be an unfunded deferred compensation arrangement for
the benefit of certain key management employees of Whitney Holding Corporation
and its corporate subsidiaries within the meaning of the Employee Retirement
Income Security Act of 1974, as amended ("ERISA"). As such, this Plan is not
intended to constitute an employee benefit plan under ERISA which is subject to
the provisions of Parts 2, 3 and 4 of Title I of ERISA. In accordance with such
intent, any obligation of the Employer to pay benefits hereunder shall be deemed
to be an unsecured promise, and any right of a Participant or Beneficiary to
enforce such obligation shall be solely as a general creditor of the Employer.
Further, the Plan is not intended to constitute a qualified employee benefit
plan within the meaning of Section 401(a) of the Internal Revenue Code of 1986,
as amended (the "Code").
 
 
ARTICLE II
 
 
DEFINITIONS
 
The following words and phrases shall have the meanings and applications set
forth below:
 
2.1           Beneficiary.  The person, persons, entity or entities designated
by a Participant, during On-Line Enrollment, to receive Death Benefits payable
under the Plan. If no Beneficiary survives the Participant, such benefits shall
be payable to the Participant's estate, and the estate shall be deemed to be the
Beneficiary under this Plan. A Participant shall be entitled to amend the
designation of a Beneficiary at any time, and any such amendment shall be
effective when it is received by the Plan Committee.
 
2.2           Benefit Commencement Date.  The date on which the payment of a
Participant's Retirement Benefit under the Plan is paid or first commences. Such
date will be designated by each Participant during the On-Line Enrollment
process. If more than one Deferred Benefit Account is maintained for a
Participant hereunder, a separate Benefit Commencement Date shall be designated
with respect to each such account.
 

           

- 1 -

--------------------------------------------------------------------------------



    2.3           Bonus.  The amount payable to a Participant, determined by the
committee on an annual basis, under the Whitney Holding Corporation Executive
Incentive Compensation Plan. The deferral of a Bonus hereunder shall be in lieu
of any form of deferral permitted under the Whitney Holding Corporation
Executive Incentive Compensation Plan.
 
2.4           Change in Control.  Change in Control means that:
 
 
a.
Any "person," including any "group," determined in accordance with Section
13(d)(3) of the Securities Exchange Act of 1934, as amended, becomes the
beneficial owner, directly or indirectly, of securities of the Whitney Holding
Corporation representing 20% or more of the combined voting power of the Holding
Corporation's then outstanding securities, without the approval, recommendation,
or support of the Board of Directors of the Whitney Holding Corporation as
constituted immediately prior to such acquisition;

 
 
b.
The Federal Deposit Insurance Corporation or any other regulatory agency
negotiates and implements a plan for the merger, transfer of assets and
liabilities, reorganization, and/or liquidation of the Whitney National Bank;

 
 
c.
Either of the Whitney Holding Corporation or the Whitney National Bank is merged
into another corporate entity or consolidated with one or more corporations,
other than a wholly-owned subsidiary of the Whitney Holding Corporation;

 
 
d.
A change in the members of the Board of Directors of the Whitney Holding
Corporation which results in the exclusion of a majority of the "continuing
board." For this purpose, the term "continuing board" means the members of the
Board of Directors of the Whitney Holding Corporation, determined as of the date
on which this Plan is executed, and subsequent members of such board who are
elected by or on the recommendation of a majority of such "continuing board"; or

 
 
e.
The sale or other disposition of all or substantially all of the stock or the
assets of the Whitney National Bank or the Whitney Holding Corporation (or any
successor corporation thereto).

 
The Plan Committee shall determine whether a Change in Control has occurred
under this Paragraph 2.3.  Notwithstanding the foregoing, in the event the Plan
Committee determines that a Change in Control has occurred, the Plan shall be
terminated in accordance with Section 11.3 in a manner that complies with Code
Section 409A and the Final Regulations thereunder.
 
2.5           Class Year.  Each calendar year.  Notwithstanding the foregoing,
the “2004 Class Year” includes all amounts deferred into the Plan in 2004 and in
any calendar years prior to 2004.
 
2.6           Compensation.  The base salary paid by the Employer to a
Participant for services rendered during a calendar year, but determined before
reduction for compensation deferred pursuant to this Plan or any other plan
maintained by the Employer. For this purpose, "Compensation" shall not include
the amount of any long-term disability benefit or any form of
 

           

- 2 -

--------------------------------------------------------------------------------



retirement or deferred compensation payment distributed from a plan sponsored by
the Employer.
 
2.7           Deferral Election.  An election by a Participant to defer a
specific amount or percentage of (a) Compensation, or (b) any Bonus, as the case
may be, for each Class Year which election shall be made in writing in
accordance with the provisions of Article IV hereof.
 
2.8           Deferred Benefit Account.  An account maintained on the books of
the Employer with respect to each Participant's Deferral Election. Each such
account shall relate to deferrals made for each Class Year as designated by such
Participant.
 
2.9           Determination Date.  The last day of each Plan Year, and such
other dates as may be designated, from time to time, by the Plan Committee.
 
2.10           Disabled or Disability.  A Participant shall be deemed to be
Disabled if the Participant (i) is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 6 months under an
accident and health plan covering employee’s of the Employer, or (ii) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months.  The Plan Committee shall determine whether a Participant is Disabled
according to the above criteria.


2.11           Employer.  Whitney Holding Corporation, a corporation organized
and existing under the laws of the State of Louisiana, and any corporate
subsidiary of Whitney Holding Corporation.
 
2.12           Employer Contributions.  The amount credited to a Participant's
Deferred Benefit Account, if any, in accordance with Section 4.4 hereof for each
Class Year.
 
2.13           Enrollment Period.  The period designated by Employer’s Corporate
Human Resource Department each year, provided however, that such period shall
end on or before the last business day of each year.
 
2.14           Financial Hardship. The occurrence of a severe financial hardship
resulting from extraordinary and unforeseeable circumstances beyond the control
of a Participant, including a Disability.  Any distribution for Hardship shall
be limited to amounts in a Participant’s Grandfathered Account.
 
2.15           Grandfathered Account.  The value of the Deferred Benefit Account
of each Participant on December 31, 2004 including (i) the amount of any
Employer Contribution for 2004, if any, even if such amount had not been
credited to a Participant’s Deferred Benefit Account as of December 31, 2004,
and (ii) any earnings accruing to the Participant’s Grandfathered Account.   For
purposes of this Plan, no part of the Participant’s Grandfathered Deferred
Benefit Account shall be subject to Code Section 409A, including the 6 month
delay for payments to Specified Employees under Section 6.2 of this Plan.  For
purposes of this Plan, the “Non-Grandfathered Account” shall equal the
Participant’s Deferred Benefit Account
 

           

- 3 -

--------------------------------------------------------------------------------



balance on the date of the Participant’s Termination of Employment, minus the
amount of the Participant’s Grandfathered Account.  The Non-Grandfathered
Account shall be subject to Code Section 409A.
 
2.16           Interest Earnings Rate. The interest rate designated, from time
to time, by the Plan Committee in accordance with Article V hereof. The initial
Interest Earnings Rate shall be two percentage points greater than the monthly
average of the Moody's Corporate Bond Yield Average - Monthly Average Corporate,
as published by Moody's Investor's Service, Inc. or a successor thereto.
 
2.17           On-Line Enrollment.  The annual process completed by each
Participant using Fidelity Investment’s Net-Benefits internet site which allows
a Participant to electronically  provide for the deferral of Compensation or
Bonus amounts under this Plan, the designation of a Benefit Commencement Date
for each Class Year, the election of the form of benefit payment for each Class
Year, and the designation of a Beneficiary using the electronic format provided
by Net Benefits.
 
2.18           Participant. An executive or officer of the Employer who is
eligible and elects to participate in this Plan in accordance with Article III.
 
2.19           Plan Committee.  The Plan Committee is the administrator of this
Plan, the members of which are the members of the Compensation and Human
Resource Committee of the Board of Directors of the Whitney Holding Corporation.
 
2.20           Plan Year.  The twelve-month period beginning each January 1st
and ending each December 31st; the first Plan Year shall be a short period
commencing as of the date on which this Plan is adopted by the Board of
Directors of Whitney Holding Corporation and ending as of December 31, 1993.
 
2.21           Retirement Date.  The date the Participant reaches age 65.
 
2.22           Savings Plus Plan.  A qualified employee benefit plan maintained
by Whitney National Bank known as the Whitney National Bank Savings Plus Plan,
last amended and restated as of January 1, 2004.
 
2.23           Specified Employee.  A Participant who falls within the meaning
of such term in Code Section 409A and the final regulations thereunder (“Final
409A Regulations”), provided, however, that as permitted in the Final 409A
Regulations, the Employer’s Specified Employees and its application of the
six-month delay rule of Code Section 409A(a)(2)(B)(i) shall be determined in
accordance with a policy adopted by the Compensation and Human Resource
Committee of the Board of Directors, which shall be applied consistently with
respect to all nonqualified deferred compensation arrangements of the Employer,
including this Plan.
 
2.24           Termination of Employment.  A separation from service under Code
Section 409A and the Final 409A Regulations.
 
2.25           Unforeseeable Emergency.  A severe financial hardship of the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s
 

           

- 4 -

--------------------------------------------------------------------------------



Beneficiary or a dependent (as defined in Section 152 of the Code without regard
to Section 152(b)(1), (b)(2), and (d)(1)(B)), loss of the Participant’s property
due to casualty (including the need to rebuild a home not otherwise covered by
insurance), or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.  Except as
otherwise provided herein, the purchase of a home and the payment of college
tuition are not unforeseeable emergencies. Any distribution for an Unforeseeable
Emergency shall be limited to amounts in a Participant’s Non-Grandfathered
Account.
 
2.26           Other Definitions.  The terms "Retirement Benefit," "Retirement
Date," "Termination Benefit," and "Death Benefit" shall have the respective
meanings set forth below.
 
 
ARTICLE III
 
 
ELIGIBILITY AND PARTICIPATION
 
3.1           Conditions of Eligibility.  Eligibility to become a Participant in
this Plan shall be determined by the Plan Committee, in its sole discretion,
from time to time. Participants hereunder shall be executives or officers of the
Employer, who may be designated individually or by groups or categories, in the
discretion of the Plan Committee. Any such determination shall be conclusive and
binding upon all persons.
 
3.2           Participation.  The Employer or the Plan Committee, as the case
may be, shall notify each executive or officer of his or her eligibility to
participate in this Plan. Eligible executives or officers may elect to
participate in this Plan by completing the On-Line Enrollment process during the
Enrollment Period.   The initial Enrollment Period for an individual who is
newly employed by the Employer is the period beginning on his or her first day
of employment and ending 30 days after the initial date of employment.
 
3.3           No Effect on Other Benefits.  Any other compensation paid or
benefits provided to a Participant shall be in addition to and not in lieu of
the benefits provided to such Participant under this Plan. Except as otherwise
provided herein, nothing in this Plan shall be construed as limiting, varying or
reducing the provision of any benefit available to a Participant, such
Participant's estate or Beneficiary pursuant to any employment agreement,
retirement plan, including any qualified pension or profit-sharing plan, health,
disability or life insurance plan or any other form of agreement or arrangement
between the Employer and a Participant.
 
 
ARTICLE IV
 
 
COMPENSATION DEFERRALS AND OTHER CONTRIBUTIONS
 
4.1           Limitations on Compensation Deferrals.  The Plan Committee, in its
discretion, may limit the amount of Compensation deferred by any Participant
hereunder. The Plan Committee shall notify all Participants, in writing, of any
such limitation. Any such limitation shall be effective as of the effective date
hereof and thereafter as of the January 1st which coincides with or immediately
follows the date on which any such limitation is adopted by the Plan Committee.
 
4.2           Deferral of Compensation or Bonus.  The Employer shall defer from
the Compensation or Bonus otherwise payable to a Participant the amount, if any,
specified by such Participant. A Participant who wishes to defer compensation
must irrevocably elect to do so
 

           

- 5 -

--------------------------------------------------------------------------------



during the applicable Enrollment Period for the next Class Year. The Enrollment
Period shall end prior to the first day of the service year with respect to the
applicable deferrable amount. The “service year” is the Participant’s taxable
year in which the services related to the deferrable amount will be performed by
the Participant.  Elections shall be made annually for each Class Year.
 
After the initial Plan Year hereunder, a Participant is required to complete the
On-Line Enrollment process for each succeeding Class Year.  Any such Deferral
Elections made during the Enrollment Period shall apply solely to Compensation
payable or to a Bonus earned after January 1st of the immediately following
Class Year.
 
4.3           Employer Contributions.  The Employer, in its discretion, may
allocate to a Deferred Benefit Account hereunder contributions made on behalf of
one or more Participants. Any such allocation shall be subject to the following
rules:
 
 
a.
Amount.  The Plan Committee, in its sole discretion, shall determine the amount
of any such contribution. Any such contribution need not be uniform with respect
to all Participants hereunder, but may be made with respect to any Participant
or group of Participants designated by the Plan Committee.

 
 
b.
Allocation.  The amount of any such contribution shall be allocated to the
Deferred Benefit Account of each affected Participant in accordance with the
instructions of the Plan Committee, as a matching contribution or otherwise. Any
such allocation shall be made with respect to the calendar year in which the
contributions were declared.

 
4.4           Deferred Benefit Accounts.  The amount of Compensation deferred
under each Deferral Election for each Class Year shall be credited by the
Employer to a Deferred Benefit Account established for the Participant with
respect to such election.  Compensation deferred under this Plan prior to
January 1, 2005 shall be part of a Participant’s Grandfathered Account and 2004
Class Year.
 
Each Deferred Benefit Account shall be credited with amounts deferred by the
Participant for a separate Class Year.  Each such Participant may:
 
 
a.
Beneficiary.  Designate a separate Beneficiary with respect to each such
account; and

 
 
b.
Time and Method of Payment.  Designate separately the time and method of payment
with respect to each such account.

 
Once a deferral hereunder is credited to a specific Deferred Benefit Account, in
no event shall such deferral (or earnings or losses allocated thereto) be
allocated to another Deferred Benefit Account maintained for the same
Participant hereunder.
 

           

- 6 -

--------------------------------------------------------------------------------



ARTICLE V
 
MAINTENANCE OF DEFERRED BENEFIT ACCOUNTS
 
5.1           Status of Accounts.  A Deferred Benefit Account established in
accordance with the terms of this Plan shall be a bookkeeping entry only. The
establishment and maintenance of any such account in accordance with the terms
of this Plan shall not be deemed to constitute a trust, create any other form of
fiduciary relationship between the Employer and any Participant or Beneficiary
or otherwise create, for the benefit of any Participant or Beneficiary, an
ownership interest in or expectation of any specific asset of the Employer.
 
5.2           Investment Policy.  The Plan Committee shall direct the investment
of amounts credited to accounts hereunder. Such direction may provide for the
aggregation of all accounts or for the investment of such accounts in accordance
with the instructions of each Participant. Such determination shall be made in
the sole discretion of the Plan Committee and need not be uniform as to all
Deferred Benefit Accounts maintained hereunder.
 
If the Plan Committee permits a Participant to specify the manner in which his
or her accounts are to be invested, such specifications shall be deemed to be
advisory only and shall not bind the Employer or the Plan Committee to acquire
any specific property or to invest the assets of any trust (as contemplated
under Paragraph 11.2 hereof) in accordance with such specifications; instead,
such specifications shall be deemed to establish the amount of gain or loss to
be allocated to each affected Participant's Deferred Benefit Account or Accounts
hereunder.
 
5.3           Investment of Accounts.  If the Plan Committee determines that the
accounts shall be aggregated for investment purposes, the Plan Committee shall
confer on the trustee of any trust established in accordance with Paragraph 11.2
hereof, or an investment manager appointed by the Plan Committee, discretionary
authority and control over the investment of such accounts or shall direct the
investment of accounts.
 
If the Plan Committee permits Participants to specify investments, such accounts
may be invested in the types of property, including open or closed end mutual
funds, common or collective funds or other pooled or collective accounts, as may
be designated, from time to time, by the Plan Committee, which property shall
include at least the following investment options:
 
 
a.
An equity fund, which fund shall consist primarily of shares of common or
preferred stock other than securities issued by the Employer;

 
 
b.
An international fund, which fund shall consist primarily of shares of publicly
traded mutual funds that invest primarily in securities of companies located in
the Americas (other than U.S.), the Far East, the Pacific rim and Western
Europe;

 
 
c.
A fixed income fund, which fund shall consist primarily of interest-bearing
securities issued by the United States government or agencies thereof, or
similar securities issued by corporations other than the Employer, with varying
maturity dates; and

 

           

- 7 -

--------------------------------------------------------------------------------



 
d.
A money market fund, which fund shall consist primarily of money market
obligations issued by financial institutions, corporations and the United States
government.

 
The Plan Committee shall, in its discretion, adopt from time to time rules
governing the investment of accounts hereunder, including, without limitation,
(a) the increments in which investment specifications shall be expressed, (b)
the times at which changes can be made, (c) distinctions between the investment
of prospective contributions and existing account balances, and (d) such other
procedures as the Plan Committee may determine are necessary or appropriate.
Such procedures need not be uniform as to all Participants in this Plan.
 
If a Participant ceases to be an Employee of the Employer for any reason, the
Plan Committee, in its sole discretion, may direct that such Participant's
accounts be invested in one or more investment options designated by such
committee or may permit such Participant or Beneficiary to continue to specify
the investments in which his or her accounts are deemed to be invested. Such
determination shall be made in the sole discretion of the committee and need not
be uniform as to all Participants in the Plan.
 
5.4           Interest Earnings Rate.  In addition to the investment options
made available under Paragraph 5.3 hereof, the Plan Committee may, in its
discretion, make available to all or any Participant hereunder an investment
option which provides for the crediting of a rate of interest in an amount equal
to the Interest Earnings Rate, as the same may be adjusted from time to time.
The Plan Committee, in its sole discretion, shall adopt uniform procedures with
respect to the crediting and compounding of such rate.
 
The Plan Committee, in its sole discretion, shall have the power and authority
to determine the Interest Earnings Rate payable hereunder, from time to time,
which may be fixed or variable. Any such determination shall be made, in
writing, and shall be effective as of the January 1st which coincides with or
immediately follows the date on which such determination is made.
 
5.5           Liability for Deferred Benefit Account.  If designated by the Plan
Committee, each Participant shall have exclusive responsibility for and control
over the gain or loss deemed to he derived from the investment of amounts
allocated to his or her accounts. Neither the Board of Directors, the Employer
nor the Plan Committee shall have any duty, responsibility or right to question
a Participant's investment specifications with respect to his or her accounts.
Neither the Board of Directors, the Employer nor the Plan Committee shall be
responsible for any loss which may result from a Participant's exercise of
control over the investment of his or her Deferred Benefit Accounts.
 
5.6           Valuation of Accounts.  At least as frequently as each
Determination Date, any gain or loss attributable to each Participant's
investment specifications, any charge or expense to be paid by any Participant,
and any distributions or withdrawals, all determined since the immediately
preceding Determination Date, shall be allocated or charged against each
Participant's accounts. For this purpose, gain or loss shall be computed as if
each such account was actually invested in accordance with the instructions of
each Participant.
 

           

- 8 -

--------------------------------------------------------------------------------



    5.7           Valuation Notice.  At least as frequently as each
Determination Date, the Plan Committee shall furnish each Participant, or make
available to each Participant electronically at a designated web site, with a
valuation notice which includes the amounts credited to the Participant's
account maintained under the Plan and the earnings or losses allocated to such
account.
 
 
ARTICLE VI
 
 
RETIREMENT BENEFITS
 
6.1           Special Definitions.  For purposes of this Article VI, the
following words shall have the meanings set forth below:
 
 
a.
Retirement Benefit means a benefit payable to a Participant in accordance with
this Article VI.

 
 
b.
Retirement Date means the date the Participant attains age 65.

 
6.2           Time of Payment.  A Participant's Retirement Benefit shall be
payable as of the first day of the second calendar month immediately following
the Benefit Commencement Date designated by such Participant for each Class Year
subject to the provisions of subparagraphs (a) and (b).  Such designation shall
be made during the On-Line Enrollment Process and shall be irrevocable except as
otherwise provided in Section 6.4.  Subparagraphs (a) and (b) shall not apply if
the Benefit Commencement Date elected by the Participant during the On-Line
Enrollment process is a specified payment date (i.e., the date the Participant
attains a designated age (between 55 and 70)).
 
 
a.
If a Participant is a Specified Employee on the date of his or her Termination
of Employment from the Employer, and payment is due from this Plan on account of
Termination of Employment (but not death or Disability) and payment is due in a
lump sum, the Participant’s right to receive such payment will be delayed until
the earlier of the Participant’s death or the first day of the seventh month
following the Participant’s Termination of Employment.  This Section 6.2a shall
not apply to any portion of the Participant’s Grandfathered Account.

 
 
b.
If a Participant is a Specified Employee on the date of his or her Termination
of Employment from the Employer, and payment(s) are due from this Plan on
account of Termination of Employment (but not death or Disability) and payments
are due in annual installments, the Participant’s right to begin to receive the
first annual installment will be delayed until the earlier of the Participant’s
death or the first day of the seventh month following the Participant’s
Termination of Employment whereupon the initial installment payment will be paid
and distributed to the Participant (without interest) and the normal payment
schedule for the remaining annual installment payments will resume.  This
Section 6.2b shall not apply to any portion of the Participant’s Grandfathered
Account.

 
6.3           Disability Benefit.  In the event of Disability, the Employer
shall pay to the Participant the benefit described in this Section 6.3 in lieu
of any other benefit under this Plan.
 

           

- 9 -

--------------------------------------------------------------------------------


 

  a.   The benefit under this Section 6.3 is the amount credited to a
Participant’s Deferred Benefits Accounts as of the
Participant’s  Disability determination date.

 
b.
The Employer shall pay the benefit to the Participant in the form elected by the
Participant during the On-Line Enrollment process for each Class Year commencing
on the first business day of the month following the month which includes the
Participant’s Disability determination date.

 
6.4           Special Payment Election Rules.  The timing of a distribution of a
Participant’s Non-Grandfathered Account may not be accelerated, except in the
event of an Unforeseeable Emergency or other permissible acceleration or
distribution under Treas. Reg. Section 1.409A-3(j)(4)(iii) (conflicts of
interest), (j)(4)(vi) (payment of employment taxes), (j)(4)(vii) (payment upon
income inclusion under Section 409A), (j)(4)(ix) (plan terminations and
liquidation), (j)(4)(xi) (payment of state, local or foreign taxes),
(j)(4)(xiii) (certain offsets) and (i)(4)(xiv) (bona fide disputes).  Any change
which delays the timing of distributions or changes the form of distributions
from a Participant’s Non-Grandfathered Account may only be made if the following
requirements are met:
 
 
a.
Any election to change the time and form of distribution may not take effect
until at least 12 months after the date on which the election is made;

 
 
b.
Other than in the event of death, the first payment with respect to such
election must be deferred for a period of at least 5 years from the date such
payment otherwise would have been made; and

 
 
c.
Any election related to a change in the payment date must be executed at least
12 months prior to the date on which the payment being changed was scheduled to
begin.

 
6.5           Determination of Retirement Benefit.  A Participant's Retirement
Benefit shall equal the amount credited to such Participant's affected Deferred
Benefit Account(s) as of the last day of the calendar month immediately
preceding such Participant's Benefit Commencement Date, increased to reflect the
principal amount of any deferral since such date, if any. The Plan Committee
shall determine the amount of the Retirement Benefit in accordance with the
guidelines set forth hereunder in this Section 6.5; any such determination shall
be conclusive and binding on all Participants hereunder.
 
6.6           Form of Retirement Benefit.  With respect to any Deferred Benefit
Account, a Retirement Benefit shall be payable in accordance with the
Participant's election during On-Line Enrollment in the form of:
 
 
a.
Substantially equal annual installment payments for 5 consecutive years;

 
 
b.
Substantially equal annual installment payments for 10 consecutive years;

 
 
c.
Substantially equal annual installment payments for 15 consecutive years; or

 
 
d.
A single-sum payment.

 

           

- 10 -

--------------------------------------------------------------------------------



 
If no election is received by the Plan Committee for a Class Year, or if a
Participant’s election cannot be administered, such Participant’s Retirement
Benefit shall be distributed in the form of a single-sum payment.  For purposes
of this Plan, a Participant’s right to a series of installment payments, as
elected during On-Line Enrollment is treated as the right to separately
identified payments.  If a Participant elects installment payments in accordance
with subparagraphs (a) – (c) of this Paragraph 6.6 or otherwise, the initial
payment shall be made in accordance with Paragraph 6.2 hereof. Thereafter, each
annual installment payment shall be made as of each February 1st.

 
6.7           Cash Out of Small Benefits.  Notwithstanding Section 6.2, if the
value of a Participant's Retirement Benefit as to any Deferred Benefit Account
is $50,000 or less (taking into account all Deferred Benefit Accounts maintained
for a Participant) on the date of the Participant’s Termination of Employment,
the Plan Committee shall distribute such amount to the Participant in the form
of an immediate single-sum payment no later than sixty days following the
Participant’s Termination of Employment.   Notwithstanding the foregoing, if the
Participant is a Specified Employee on the date of his Termination of
Employment, the Plan Committee shall distribute the amount payable to the
Participant from his Non-Grandfathered Account on the first day of the seventh
month following his Termination of Employment.  No additional benefit shall be
payable with respect to such account under this Plan.
 
 
ARTICLE VII
 
 
DEATH BENEFITS
 
7.1           Special Definition.  The term Death Benefit shall mean a benefit
payable in accordance with this Article VII. Such benefit shall be payable in
lieu of, and not in addition to, any Retirement Benefit otherwise payable under
the Plan.
 
7.2           Participant's Death Before Benefit Commencement Date.  If a
Participant dies before his or her Benefit Commencement Date, a Death Benefit
shall be distributed to his or her Beneficiary in accordance with the provisions
of this Paragraph 7.2.
 
 
a.
Amount.  The amount of the Death Benefit shall equal the aggregate amount of
such Participant's Deferred Benefit Accounts, determined as of the last day of
the calendar month preceding the date of the Participant's date of death,
increased by the principal amount of deferrals, if any, made since such last
day.

 
 
b.
Form.  A Death Benefit payable under this Paragraph 7.2 shall automatically, be
distributed to the Participant's Beneficiary in the form of a single-sum payment
no later than 90 days following the Participant's date of death.

 
7.3           Participant's Death After Benefit Commencement Date.  Except as
provided in Paragraph 7.5 hereof, if a Participant dies after his or her Benefit
Commencement Date, the Employer shall pay to the Participant's Beneficiary the
remaining Retirement Benefit which would otherwise be payable to the deceased
Participant, determined in accordance with the terms of his or her election.
 
    7.4           Death of Beneficiary.  In the event of the death of a
Beneficiary to whom a Death Benefit is payable, the remaining Death Benefit to
which such Beneficiary was entitled at

           

- 11 -

--------------------------------------------------------------------------------



the time of such Beneficiary's death, if any, shall be payable to the
beneficiary or beneficiaries designated in writing by such Beneficiary on a form
submitted by such Beneficiary to the Plan Committee (or such benefits shall be
payable to the Beneficiary's estate if the Beneficiary fails to designate a
beneficiary or beneficiaries).
 
7.5           Single-Sum Payment.  If the value of a Death Benefit is $50,000 or
less (taking into account all Deferred Benefit Accounts maintained for a
deceased Participant), the Plan Committee shall distribute such amount to the
Participant's Beneficiary in the form of a single-sum payment, and no additional
benefits shall be payable under this Plan with respect to such Participant.
 
 
ARTICLE VIII
 
 
HARDSHIP AND OTHER BENEFITS
 
8.1           Withdrawals on Account of Financial Hardship or Unforeseeable
Emergency.  If a Participant experiences a Financial Hardship, such Participant
may request the Plan Committee to approve the withdrawal of all or a portion of
his or her Deferred Benefit Accounts in the form of an immediate single-sum
payment, subject to the limitations set forth in this Paragraph 8.1.
 
 
a.
Limitations.  Withdrawals for a Financial Hardship shall be limited to amounts
in a Participant’s Grandfathered Account and withdrawals for an Unforeseeable
Emergency shall be limited to amounts in a Participant’s Non-Grandfathered
Account.

 
 
b.
Request.  A request for withdrawal for either a Financial Hardship or
Unforeseeable Emergency shall be made in writing and shall set forth the
circumstances surrounding the Financial Hardship or Unforeseeable Emergency. As
a condition of and part of such request, the Participant shall provide to the
Plan Committee his or her written representation that (i) the Financial Hardship
or Unforeseeable Emergency cannot be relieved by insurance or other
reimbursement reasonably available to the Participant, (ii) the Financial
Hardship or Unforeseeable Emergency can only be relieved by liquidation of the
Participant's assets (other than liquid assets) and any such liquidation would
itself result in severe damage or injury to the Participant, and (iii) the
Participant has no reasonable borrowing capacity to relieve the Financial
Hardship or Unforeseeable Emergency. The Plan Committee shall be entitled to
request such additional information as may be reasonably required to determine
whether a Financial Hardship exists and the amount of the Financial Hardship or
Unforeseeable Emergency and to establish additional conditions precedent to the
review or granting of a request for a withdrawal on account of a Financial
Hardship or Unforeseeable Emergency.

 
 
c.
Amount.  If the Plan Committee determines that a Financial Hardship or
Unforeseeable Emergency exists, the Plan Committee may authorize the

 

           

- 12 -

--------------------------------------------------------------------------------



 
immediate distribution of an amount required to meet the financial need created
by such Financial Hardship or Unforeseeable Emergency, including any taxes
payable on account of such distribution.

 
 
d.
Benefit Reduction.  Notwithstanding any provision of this Plan to the contrary,
the principal amount of a withdrawal on account of a Financial Hardship or
Unforeseeable Emergency shall reduce the amount credited to a Participant's
Deferred Benefit Accounts. Such reduction shall be made pro rata from each such
account.  Notwithstanding the foregoing, distributions on account of a Financial
Hardship shall reduce the amount credited to a Participant’s Grandfathered
Account and distributions on account of an Unforeseeable Emergency shall reduce
the amount credited to a Participant’s Non-Grandfathered Account.

 
 
e.
Cessation of Current Deferral.  The Plan Committee shall require, as a condition
of any withdrawal on account of a Financial Hardship or Unforeseeable Emergency,
the termination of any Deferral Election as to any Compensation with respect to
which services have not yet been performed. In no event shall the affected
Participant be entitled to commence a new Deferral Election until the January
1st immediately following the year in which such cessation of a deferral occurs.

 
 
f.
Administration.  The Plan Committee shall establish such additional rules as may
be reasonably required to administer the withdrawal of amounts under this
Paragraph 8.1. Such rules may include, but shall not be limited to, the
imposition of additional conditions precedent to the withdrawal, the
determination of the amount of any Financial Hardship or Unforeseeable
Emergency, the determination of the amount of any benefit reduction, and the
disposition of any terminated Deferral Election under Paragraph 8.1d, hereof.
The determination by the Plan Committee as to all matters pertaining to a
Financial Hardship or Unforeseeable Emergency shall be final and binding upon
all affected Participants and Beneficiaries.

 
8.2           Benefit Payable on Termination for Cause.  Notwithstanding any
other provision of this Plan to the contrary, if a Participant's employment with
the Employer is terminated for cause before his or her Benefit Commencement
Date, the Participant's participation in this Plan shall be terminated and the
Participant shall not be entitled to any form of benefit under the Plan;
provided, however, that the Participant (or the Participant's Beneficiary) shall
be paid the principal amount of such Participant's Grandfathered Account
deferred hereunder (but not Employer Contributions or the earnings thereon), as
soon as practicable after such termination.  Notwithstanding the foregoing, the
principal amount of such Participant’s Non-Grandfathered Account deferred
hereunder will be distributed in accordance with the applicable provisions of
Article 6 of this Plan.
 
For purposes of this Paragraph 8.2, the term "cause" means that a Participant is
found guilty (by a court of competent jurisdiction), pleads guilty or pleads
nolo contendere to any act of fraud or dishonesty against the Employer.
 

           

- 13 -

--------------------------------------------------------------------------------



8.3           Early Payments.  Notwithstanding any provision of this Plan to the
contrary, the Plan Committee may direct the trustee of any trust established
pursuant to Paragraph 11.2, hereof, to distribute to any Participant (or
Beneficiary) in the form of an immediate single-sum payment all or any portion
of the amount then credited to a Participant's affected Grandfathered  Account,
as the case may be, if an adverse determination is made with respect to such
Participant. For this purpose, the term adverse determination shall mean that,
based upon Federal tax or revenue law, a published or private ruling or similar
announcement issued by the Internal Revenue Service, a regulation issued by the
Secretary of the Treasury, a decision by a court of competent jurisdiction, a
closing agreement made under Section 7121 of the Code that is approved by the
Internal Revenue Service and involves such Participant or a determination of
counsel, a Participant has or will recognize income for Federal income tax
purposes with respect to any amount that is or will be payable under this Plan
from his or her Grandfathered Account before it is otherwise to be paid
hereunder.   Notwithstanding the foregoing, the Plan Committee may direct the
trustee of any trust established pursuant to Paragraph 11.2, hereof, to
distribute to a Participant in a single-sum payment the amount credited to a
Participant’s Non-Grandfathered Account following the occurrence of one or more
of the following permissible accelerated distribution events under Treas. Reg.
Section 1.409A-3(j)(4)(iii) (conflicts of interest), (j)(4)(vi) (payment of
employment taxes), (j)(4)(vii) (payment upon income inclusion under Section
409A), (j)(4)(ix) (plan terminations and liquidation), (j)(4)(xi) (payment of
state, local or foreign taxes), (j)(4)(xiii) (certain offsets) and (i)(4)(xiv)
(bona fide disputes).
 
 
ARTICLE IX
 
 
PLAN ADMINISTRATION
 
9.1           Powers.  This Plan and all matters related thereto shall be
administered by the Plan Committee. The Plan Committee shall have the power and
authority to interpret the provisions of this Plan and shall determine all
questions arising under this Plan including, without limitation, all questions
concerning administration and eligibility. In addition, the Plan Committee shall
have the authority to prescribe, amend and rescind rules and administrative
procedures relating to the operation of this Plan, to instruct any trustee as to
the investment of any asset held for the purposes described in Paragraph 11.2,
hereof, and to correct any defect, supply any omission or reconcile any
inconsistency in this Plan.
 
Any determination by the Plan Committee need not be uniform as to all or any
Participants hereunder. Any such determination shall be conclusive and binding
on all persons. The Plan Committee shall engage the services of such independent
actuaries, accountants, attorneys and other administrative personnel as it deems
necessary to administer the Plan.
 
9.2           Payments.  The Plan Committee shall have the power and authority
to determine the time and amount of any distribution or withdrawal hereunder.
The Plan Committee shall direct the trustee of any trust established pursuant to
Paragraph 11.2, hereof, in writing, as to any such distribution or withdrawal.
Any withdrawal on account of a Financial Hardship, Unforeseeable Emergency or
early payment made in accordance with Article VIII, hereof, shall be deemed to
constitute an advance against the affected Participant's Retirement Benefit.
 
9.3           Delegation of Administrative Authority.  The Plan Committee, in
its sole discretion, may delegate such nondiscretionary, ministerial duties as
it deems appropriate to the
 

      

- 14 -

--------------------------------------------------------------------------------



Corporate Human Resources Department of Whitney National Bank. When acting in
accordance with such delegation (whether made orally or in writing) the
Corporate Human Resources Department shall be deemed to possess the power and
authority granted to the Plan Committee hereunder.
 
 
ARTICLE X
 
 
PARTICIPANTS' RIGHTS
 
10.1           Spendthrift Provision.  Neither a Participant nor any other
person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber any amount payable hereunder. No
amount payable under this Plan shall, prior to actual payment, be subject to
seizure or sequestration for the payment of any debt, judgment, alimony or
separate maintenance owed by a Participant or any other person. No amount
payable under this Plan shall be transferable by operation of law in the event
of a Participant's or any other person's bankruptcy or insolvency.
 
10.2           Plan Not an Employment Agreement.  This Plan shall not be deemed
to constitute an employment agreement between the parties, nor shall any
provision restrict the right of the Employer to discharge any Participant as an
employee of the Employer.
 
10.3           Offset.  If, at the time of any distribution hereunder, a
Participant, his or her Beneficiary, or both are indebted to the Employer, then
any distribution to be made to the Participant, his or her Beneficiary or both,
may, at the discretion of the Employer, be reduced by the amount of such
indebtedness.
 
10.4           Obligation for Benefit Payments.  Notwithstanding any provision
of this Plan to the contrary, the payment of benefits under this Plan shall
remain the obligation of the Employer. In the event the Employer designates a
third-party as the payor of the benefits and the assets of such third-party are
insufficient to meet the payment obligations of the Employer under this Plan,
the Employer shall remain responsible for such deficiency.
 
10.5           Taxes.  The Employer or any third-party payor shall withhold from
the payment benefits hereunder any amount required to be withheld under
applicable federal or state tax laws.
 
10.6           Employer's Protection.  By completion of the On-Line Enrollment
process each Participant shall be deemed to have agreed to cooperate with the
Employer by furnishing any and all information reasonably requested by the Plan
Committee in order to facilitate the payment of benefits hereunder, including,
without limitation, the taking of such physical examinations as the Employer or
the Plan may deem necessary and taking such other action as may reasonably be
requested by the Employer or the Plan Committee. If a Participant refuses to
cooperate, is uninsurable or is insurable at other than standard rates, the Plan
Committee, in its sole discretion, may determine that the Participant is
ineligible to participate hereunder. Upon any such termination, the Participant
shall be entitled to the return of the principal amount of his or her deferrals
hereunder from his Grandfathered Account, whether attributable to Compensation,
a Bonus or Employer Contributions.
 

           

- 15 -

--------------------------------------------------------------------------------



If insurance on the life of any Participant is obtained and such Participant
commits suicide during the two-year period beginning on the date of his or her
participation in this Plan or if a Participant hereunder makes any material
misstatement of information or nondisclosure of medical history, the Plan
Committee, in its sole discretion, may terminate the participation of any such
Participant hereunder. Upon any such termination, the Participant shall be
entitled to the return of the principal amount of his or her deferrals
hereunder, whether attributable to Compensation, a Bonus or Employer
Contributions from the Participant’s Grandfathered Account.   Amounts deferred
hereunder that are attributable to a Participant’s Non-Grandfathered Account
shall be paid on the Benefit Commencement Date elected by the Participant during
the On-Line Enrollment process except in the event of the Participant’s death or
Disability.
 
 
ARTICLE XI
 
 
MISCELLANEOUS
 
11.1           Termination of Plan.  The Board of Directors of Whitney Holding
Corporation, upon written notice to all Participants and the Plan Committee,
shall have the right, at any time, to terminate this Plan. Notwithstanding the
foregoing, termination with respect to the portion of the Plan that includes the
Non-Grandfathered Accounts must comply with the requirements of Treas. Reg.
Section 1.409A-3(j)(4)(ix).  Such termination shall become effective when
authorized by the Board of Directors of the Whitney Holding Corporation and when
written notice is given to all Participants.
 
Upon the termination of this Plan, each Participant shall receive a benefit (a
"Termination Benefit") payable in accordance with the provisions of this
Paragraph 11.1.
 
 
a.
Amount.  The amount of such Termination Benefit shall equal the total amount
credited to a Participant's Deferred Benefit Accounts, determined as of the date
of termination.

 
 
b.
Distribution.  A Termination Benefit hereunder shall be distributed no later
than 60 days after receipt by the Plan Committee of notice of termination.

 
 
c.
Effect on Other Benefits.  A Termination Benefit payable under this Paragraph
11.1 shall be in lieu of, and not in addition to, any other benefit payable to a
Participant or his or her Beneficiary under the Plan.

 
11.2           Funding.  The Employer may establish a trust in connection with
the adoption of this Plan. Each year during the continuance of this Plan, the
Plan Committee may designate amounts to be added to the trust.
 
The property comprising the assets of any such trust, including any insurance
policy on the life of a Participant purchased by any such trust or contributed
to any such trust by the Employer, shall at all times remain the property of
such trust. The trustee of any such trust shall distribute the assets comprising
such trust in accordance with the provisions of this Plan and the trust
agreement, all as instructed by the Plan Committee, but in no event shall such
trustee distribute the assets of any such trust to or for the benefit of the
Employer, except as provided in any applicable trust agreement.


      

- 16 -

--------------------------------------------------------------------------------


 
No Participant or Beneficiary shall have any right to, or claim under or
against, any insurance policy on the life of the Participant obtained by the
Employer or any asset held in trust to help defray the cost incurred in
providing benefits under this Plan. Any such policy or other property shall be,
and remain, a general, unpledged asset of the Employer or the trust, as the case
may be.
 
11.3           Change in Control.  Upon the occurrence of a Change in Control,
as determined by the Plan Committee, this Plan shall be deemed to have been
irrevocably terminated on a date to be determined by the Plan Committee. The
Plan Committee shall provide written notice to all Participants and the Board of
Directors of Whitney Holding Corporation of such termination, and such
termination shall become effective when such written notice is given but in no
event may the termination date be later than 12 months after the date the Change
in Control occurred. Upon such a termination, each Participant (or Beneficiary
hereunder) shall receive a Termination Benefit payable in accordance with the
provisions of Paragraph 11.1 hereof. Notwithstanding the foregoing, termination
with respect to the portion of the Plan that includes the Non-Grandfathered
Accounts must comply with the requirements of the Final 409A Regulations.
 
11.4           Inurement.  This Plan shall be binding upon and shall inure to
the benefit of the Employer and each Participant hereto and their respective
heirs, executors, administrators, successors and assigns.
 
11.5           Amendments and Modifications.  Except as specifically provided
herein, this Plan may be changed or altered by written instrument signed by the
Board of Directors of Whitney Holding Corporation.  However, no amendment,
modification, or termination shall, without the consent of a Participant,
adversely affect such Participant's accruals in his or her Deferred Benefit
Account as of the date of such amendment, modification, or termination.


11.6           Governing Law.  This Plan is governed by the laws of the State of
Louisiana, in all respects, including matters of construction, validity and
performance.
 
Executed this _____ day of ______________, 2007, in multiple counterparts, each
of which shall be deemed an original.
 
WHITNEY HOLDING CORPORATION








By: ________________________________


Title: Chairman of the Board and
          Chief Executive Officer



- 17 -
 